Title: To Thomas Jefferson from Daniel Clark, 6 February 1807
From: Clark, Daniel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington 6 february 1807
                        
                        The Situation of the sick and infirm American Seamen at New Orleans, and the impossibility of providing in a
                            suitable Manner for their wants under the present limited appropriation while there is no Marine Hospital in that City,
                            nor any other public Building which could be made use of for the purpose, induced me to apply a short time since to the
                            Secretary of the Treasury on the subject. That Officer was of Opinion that the peculiar Situation of that place, the great
                            exposure of the Seamen & Boatmen navigating to it, and their annually increasing Numbers would authorise a greater
                            expenditure, and that as at present, on account of the want of a Marine Hospital the major part of the Sum was expended
                            in procuring admittance and relief for a few who were first taken sick, in a Charity Hospital belonging to an Individual,
                            for which 75 Cents per man per day were paid, it might be adviseable to erect a Building in New Orleans for the purpose.   The Secretary of the Treasury further suggested that if the Corporation would undertake for a certain weekly Sum to
                            support and have the Sick attended to, he believed you might be induced to appropriate part of the Fund destined for the
                            relief of the Seamen to the creation of an Hospital—this I have no hesitation in saying the Corporation will very
                            willingly undertake, if a Sum of about 20,000 Dollars should be advanced for the purpose, by which it would be enabled, by
                            the addition of other funds of its own to build an Hospital where the Seamen, and Poor of the City could be all
                            accommodated. The adoption of such a Plan would permit relief to be afforded with the present appropriation to near double
                            the number of Patients now admitted, and the Secretary of the Treasury having advised me to lay the subject before you in
                            writing, I have presumed to do so, in the hope that you will take it into Consideration and afford such relief to the
                            suffering Seamen as you may have it in your power to extend to them.
                        The annexed remarks furnished by Doctor Barnewell will shew how necessary it is that some change should take
                            place to better the Condition of the Patients and should it please you to direct any proposal to be made to the
                            Corporation I may venture to assert that it will be immediately attended to and acted on in such a manner as to fulfill
                            your most sanguine expectations.
                        I have the Honor to remain with the greatest respect
                  Sir Your most obedient Servant
                        
                            Daniel Clark
                     
                        
                    